EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings were received on November 20, 2020.  These drawings are acceptable.


Claims 1-3, 6-8, and 10 are allowable. The restriction requirement between species A1-A2, B1-B2, and C1-C2 , as set forth in the Office action mailed on August 13, 2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 13, 2018 is withdrawn.  Claims 4 and 9 , directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Authorization for this examiner’s amendment was given in an interview with Kristen Fries, registration no. 72,384, on February 16, 2020.



The application has been amended as follows: 
In claim 1, line 3, “liquefying” has been replaced with –liquefy--.

In claim 4, lines 3-4, “wherein the heat-absorbing fluid is configured to flow consecutively around the first flow channels” has been replaced with –wherein the heat exchanger is configured such that if there is a flow of the heat-absorbing fluid, it will flow consecutively around the first flow channels”.

The following is an examiner’s statement of reasons for allowance: The specific arrangement of inlets, outlets, areas, and intended direction of flow of refrigerant (recited as coolant), oil, and coolant-oil mixture through the heat exchanger, and through the separator within the manifold of the heat exchanger, is neither suggested nor disclosed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763